Citation Nr: 0731761	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  05-07 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right leg injury.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, P.A., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1962 to October 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which determined that new and 
material evidence had not been received to reopen previously 
denied claims for service connection for a low back 
disability, bilateral hearing loss, and for residuals of a 
right leg injury.  This decision was issued to the veteran 
and his representative in April 2004.  The veteran disagreed 
with this decision in June 2004.  He perfected a timely 
appeal in February 2005 and requested a Travel Board hearing.  

In August 2005, the veteran notified VA that he had moved to 
the jurisdiction of the RO in Jackson, Mississippi.  That 
facility has jurisdiction over the veteran's appeal.

In a written statement received at the RO in April 2006, the 
veteran withdrew his Travel Board hearing request and instead 
requested a videoconference Board hearing.  See 38 C.F.R. 
§ 20.704(e).  In a November 2006 Supplemental Statement of 
the Case (SSOC), the RO essentially reopened the veteran's 
previously denied claims for service connection for a low 
back disability, bilateral hearing loss, and for residuals of 
a right leg injury and denied these claims on the merits.  A 
videoconference Board hearing was held before the undersigned 
Acting Veterans Law Judge in April 2007.

Regardless of the RO's reopening of the claims for service 
connection for a low back disability, bilateral hearing loss, 
and for residuals of a right leg injury in the November 2006 
SSOC, the Board must make its own determinations as to 
whether new and material evidence has been received to reopen 
these claims.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be 
reopened, regardless of the RO's finding.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In June 2002, the RO denied the veteran's claims for 
service connection for a low back disability, bilateral 
hearing loss, and for residuals of a right leg injury; a 
timely appeal of this decision was not perfected.

2.  New and material evidence has not been received since the 
June 2002 RO decision in support of the veteran's claims for 
service connection for a low back disability, bilateral 
hearing loss, and for residuals of a right leg injury.


CONCLUSIONS OF LAW

1.  The June 2002 RO decision, which denied the veteran's 
claims for service connection for a low back disability, 
bilateral hearing loss, and for residuals of a right leg 
injury, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2007).

2.  Evidence received since the June 2002 RO decision in 
support of the claims for service connection for a low back 
disability, bilateral hearing loss, and for residuals of a 
right leg injury is not new and material; accordingly, the 
claims of entitlement to service connection for a low back 
disability, bilateral hearing loss, and for residuals of a 
right leg injury are not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In connection with the claims to reopen, the RO satisfied the 
duty to notify in a pre-adjudication November 2003 letter 
which defined new and material evidence, advised the veteran 
of the reasons for the prior denial of the claims of service 
connection and noted the evidence needed to substantiate the 
underlying claims of service connection.  That correspondence 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The RO also provided the 
veteran with notice of the Dingess requirements in March 
2006, subsequent to the initial adjudication.  The claimant 
has had the opportunity to submit additional argument and 
evidence and to participate meaningfully in the adjudication 
process.  The claims were subsequently readjudicated in a 
November 2006 supplemental statement of the case, following 
the provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification of the 
Dingess requirements, nor has any been shown. 

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence, and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  VA need not 
conduct an examination with respect to the claims of whether 
new and material evidence has been received to reopen 
previously denied claims of entitlement to service connection 
because the duty under 38 C.F.R. § 3.159(c)(4) applies to a 
claim to reopen only if new and material evidence is 
presented or secured.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  Thus, VA has substantially 
complied with the notice and assistance requirements and the 
veteran is not prejudiced by a decision on the claims at this 
time.

New and Material Evidence

In a June 2002 rating decision, the RO denied the veteran's 
claims for service connection for a low back disability, 
bilateral hearing loss, and for residuals of a right leg 
injury. A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  The veteran 
disagreed with this decision in July 2002; in response, the 
RO issued a Statement of the Case to the veteran and his 
representative in April 2003.  Because the veteran did not 
perfect a timely appeal, the June 2002 rating decision became 
final.

The claims for entitlement to service connection for a low 
back disability, bilateral hearing loss, and for residuals of 
a right leg injury may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
claims for service connection for a low back disability, 
bilateral hearing loss, and for residuals of a right leg 
injury in August 2003.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2006).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records.  
The RO found that, although the veteran was seen during 
active service for complaints of back trauma, he was not 
diagnosed with a back condition.  The veteran also did not 
complain of a chronic back condition at his separation 
physical examination; nothing was found on clinical 
evaluation.  The RO also found that the veteran was not 
treated for any complaints of bilateral hearing loss during 
active service; his hearing was normal at service separation.  
Finally, the RO found that the veteran had been seen during 
active service for complaints of right leg pain following 
what he reported to the in-service examiner had been a 
motorcycle accident.  The in-service examiner found multiple 
cleaned abrasions to the right leg but no fracture or 
dislocation; the veteran did not complain of any residuals of 
a right leg injury at service separation.  Accordingly, the 
claims were denied.

The veteran applied to reopen his claims for service 
connection in August 2003.  With respect to the veteran's 
application to reopen his claims for service connection for a 
low back disability, bilateral hearing loss, and for 
residuals of a right leg injury, the Board finds that the 
veteran has submitted evidence that is cumulative of other 
evidence of record (prior lay statements and service medical 
records showing in-service treatment for low back and right 
leg complaints), does not relate to an unestablished fact, 
and does not raise a reasonable possibility of substantiating 
these claims.  There is no competent evidence in the newly 
submitted evidence that links the veteran's low back 
disability, bilateral hearing loss, or his claimed residuals 
of a right leg injury to active service.  In fact, there is 
no evidence of any complaints of or treatment for his claimed 
residuals of a right leg injury in the newly submitted post-
service medical evidence.  The evidence of record at the time 
of the prior final rating decision, which consisted of the 
veteran's service medical records, showed in-service 
treatment for low back and right leg complaints; thus, the 
newly submitted evidence showing post-service treatment for 
low back and right leg complaints is duplicative of 
previously reviewed evidence.  

The veteran also has offered testimony in his April 2007 
Travel Board hearing and contentions in other lay statements 
submitted to VA in which he argued that his low back 
disability and claimed residuals of a right leg injury are 
due to an in-service motorcycle accident and that his 
bilateral hearing loss is due to in-service noise exposure.  
The veteran, as a lay person, would not be competent to 
render probative opinions on a medical matter such as the 
etiology of his low back disability, bilateral hearing loss, 
or claimed residuals of a right leg injury.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  In addition, the veteran's 
newly submitted statements and hearing testimony are 
cumulative of statements that were of record at the time of 
the June 2002 RO decision.  

Absent any objective medical evidence of a nexus between the 
veteran's low back disability, bilateral hearing loss, or 
claimed residuals of a right leg injury and active service, 
the newly received evidence does not raise a reasonable 
possibility of substantiating the claims for service 
connection for a low back disability, bilateral hearing loss, 
and for residuals of a right leg injury.  Accordingly, the 
Board finds that, as new and material evidence has not been 
received, the claims for service connection for a low back 
disability, bilateral hearing loss, and for residuals of a 
right leg injury are not reopened.  


ORDER

As new and material evidence has not been received, the 
claims for service connection for a low back disability, 
bilateral hearing loss, and for residuals of a right leg 
injury are not reopened.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)







 Department of Veterans Affairs


